            Case 1:21-cr-00135-VEC Document 35 Filed 08/20/21 Page 1 of 2
                                                                          USDC SDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                             DOC #:
                                                                          DATE FILED: 8/20/2021
 ------------------------------------------------------------------- X
                                                                     :
 UNITED STATES OF AMERICA,                                           :
                                                                     :
                            -against-                                : 21-CR-135 (VEC)
                                                                     :
                                                                     :     ORDER
 ALBERTO ROMAN,                                                      :
                                              Defendant.             :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       IT IS HEREBY ORDERED that the parties must appear for a detention hearing on

August 26, 2021, at 9:15 a.m., in Courtroom 26B, Daniel Patrick Moynihan U.S. Courthouse,

500 Pearl Street, New York, NY 10007.

       IT IS FURTHER ORDERED that interested members of the public may dial-in to the

hearing using (888) 363-4749 // Access code: 3121171# // Security code: 0135#.

       IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client does not meet the requirements.



SO ORDERED.
                                                    _________________________________
                                                         _____________________  _ _______
Date: August 20, 2021                                     VALERIE CAPRONII
      New York, NY                                        United States District Judge
         Case 1:21-cr-00135-VEC Document 35 Filed 08/20/21 Page 2 of 2


All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.




                                                2
